Case 1:20-cv-01361-CCB Document 8 Filed 06/01/20 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONYA BAMBERGER, :
: 3:19-CV-2231
Plaintiff, :
: (JUDGE MARIANI)
Vv. : (Magistrate Judge Schwab)
ANDREW SAUL, Commissioner of
Social Security,
Defendant.
ORDER

AND NOW, THIS 1ST DAY OF JUNE 2020, upon review of Magistrate Judge
schwab’s Report and Recommendation (R&R) (Doc. 7) for clear error or manifest injustice,
IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 7) is ADOPTED for the reasons set forth therein;
2. Defendant's Motion for Change of Venue (Doc. 4) is GRANTED;

3. The above-captioned matter is TRANSFERRED to the United States District Court

a >
_— om

for the District of Maryland.

  
  

At Wud ay
Robert D. Mariani
United States District Judge

 
